                                            Case 4:19-cv-03965-DMR Document 26 Filed 10/22/19 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            KLAUS PERMER,
                                   7                                                           Case No. 4:19-cv-03965-DMR
                                                            Plaintiff,
                                   8
                                                     v.                                        CASE MANAGEMENT AND PRETRIAL
                                   9                                                           ORDER FOR JURY TRIAL
                                            NOBLESPIRIT, LLC, et al.,
                                  10                                                           Re: Dkt. No. 25
                                                            Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13   1.       TRIAL DATE

                                  14            a.        Jury trial will begin on 1/25/2021 at 9:00 a.m. at the U.S. District Court, 1301 Clay

                                  15   Street, Oakland, California. For courtroom number and floor information, please check the

                                  16   Court’s on-line calendar at www.cand.uscourts.gov one week prior to trial, or call Ivy Garcia

                                  17   (Judge Ryu’s Courtroom Deputy) at (510) 637-3639.

                                  18            b.        The length of the trial will be not more than 5 days.   The Court may shorten the

                                  19   allotted time as it deems appropriate, and may also allocate a fixed number of hours for each side.

                                  20   Court hours for trial normally are 9:00 a.m. to 3:00 p.m., subject to the Court’s availability.

                                  21   2.       DISCOVERY AND EXPERT DISCLOSURES

                                  22            a.        All non-expert discovery shall be completed by 8/25/2020.

                                  23            b.        Experts shall be disclosed and reports provided by 8/25/2020.

                                  24            c.        Rebuttal experts shall be disclosed and reports provided by 9/8/2020.

                                  25            d.        All discovery from experts shall be completed by 9/22/2020.

                                  26   3.       MOTIONS

                                  27            The last day for hearing dispositive motions shall be 10/22/2020 at 1:00 p.m.

                                  28
                                            Case 4:19-cv-03965-DMR Document 26 Filed 10/22/19 Page 2 of 7



                                       4.       ALTERNATIVE DISPUTE RESOLUTION
                                   1

                                   2            The parties shall participate in mediation through the Northern District of California ADR

                                   3   Program, which shall be completed by 7/1/2020, or as soon thereafter as is convenient to the

                                   4   assigned mediator's calendar.
                                   5
                                       5.       PRETRIAL CONFERENCE
                                   6
                                                a.      A pretrial conference shall be held on 1/13/2021 at 3:00 p.m. Lead counsel who
                                   7
                                       will try the case (or the party if pro se) must attend. The timing of disclosures required by
                                   8
                                       Federal Rule of Civil Procedure 26(a)(3) and other pretrial disclosures shall be governed by this
                                   9

                                  10   order.

                                  11            b.      By 12/15/2020, lead counsel shall meet and confer regarding:
                                  12                    (1)    Preparation and content of the joint pretrial conference statement;
Northern District of California
 United States District Court




                                  13
                                                        (2)    Preparation and exchange of pretrial materials to be served and lodged
                                  14
                                                                     pursuant to paragraph 5(c) below; and
                                  15
                                                        (3)    Settlement of the action.
                                  16

                                  17            c.      By 12/28/2020, twenty (20) days prior to the pretrial conference, counsel and/or

                                  18   parties shall:

                                  19                    (1)    Serve and file a joint pretrial statement that includes the pretrial disclosures
                                  20                                 required by Federal Rule of Civil Procedure 26(a)(3) as well as the
                                  21
                                                                     following supplemental information:
                                  22
                                                               (a)     The Action.
                                  23
                                                                       (i)    Substance of the Action. A brief description of the substance
                                  24

                                  25                                                 of claims and defenses which remain to be decided.

                                  26                                   (ii)   Relief Prayed. A detailed statement of all the relief claims,

                                  27                                                 particularly itemizing all elements of damages claimed
                                  28
                                                                                     as well as witnesses, documents or other evidentiary
                                                                                          2
                                       Case 4:19-cv-03965-DMR Document 26 Filed 10/22/19 Page 3 of 7



                                                                        material to be presented concerning the amount of
                                   1

                                   2                                    those damages.

                                   3                 (b)   The Factual Basis of the Action.

                                   4                       (i)     Undisputed Facts. A plain and concise statement of all
                                   5
                                                                        relevant facts not reasonably disputable, as well as
                                   6
                                                                        which facts parties will stipulate for incorporation into
                                   7
                                                                        the trial record without the necessity of supporting
                                   8
                                                                        testimony or exhibits.
                                   9

                                  10                       (ii)    Disputed Factual Issues. A plain and concise statement of all

                                  11                                    disputed factual issues which remain to be decided.
                                  12                       (iii)   Agreed Statement. A statement assessing whether all or part
Northern District of California
 United States District Court




                                  13
                                                                        of the action may be presented upon an agreed
                                  14
                                                                        statement of facts.
                                  15
                                                           (iv)    Stipulations. A statement of stipulations requested or
                                  16

                                  17                                    proposed for pretrial or trial purposes.

                                  18                 (c)   Disputed Legal Issues.

                                  19                                    Without extended legal argument, a concise statement
                                  20                                    of each disputed point of law concerning liability or
                                  21
                                                                        relief, citing supporting statues and decisions.
                                  22
                                                     (d)   Trial Preparation.
                                  23
                                                           (i)     Witnesses to Be Called. With regard to witnesses disclosed
                                  24

                                  25                                    pursuant to Federal Civil Rule of Civil Procedure

                                  26                                    26(a)(3)(A), a brief statement describing the substance

                                  27                                    of the testimony to be given.
                                  28
                                                           (ii)    Estimate of Trial Time. An estimate of the number of hours
                                                                              3
                                       Case 4:19-cv-03965-DMR Document 26 Filed 10/22/19 Page 4 of 7



                                                                            needed for the presentation of each party’s case,
                                   1

                                   2                                        indicating possible reductions in time through proposed

                                   3                                        stipulations, agreed statements of facts, or expedited

                                   4                                        means of presenting testimony and exhibits.
                                   5
                                                             (iii)    Use of Discovery Responses. Designate excerpts from
                                   6
                                                                            discovery that the parties intend to present at trial,
                                   7
                                                                            other than solely for impeachment or rebuttal, from
                                   8
                                                                            depositions specifying the witness page and line
                                   9

                                  10                                        references, from interrogatory answers, or from

                                  11                                        responses to requests for admission.
                                  12                  (e)    Trial Alternatives and Options.
Northern District of California
 United States District Court




                                  13
                                                             (i)      Settlement Discussion. A statement summarizing the status
                                  14
                                                                            of settlement negotiations and indicating whether
                                  15
                                                                            further negotiations are likely to be productive.
                                  16

                                  17                         (ii)     Amendments, Dismissals. A statement of requested or

                                  18                                        proposed amendments to pleadings or dismissals of

                                  19                                        parties, claims or defenses.
                                  20                  (f)    Miscellaneous.
                                  21
                                                             Any other subjects relevant to the trial of the action or material to its
                                  22
                                                                     just, speedy and inexpensive determination.
                                  23
                                                (2)   Serve and file trial briefs, motions in limine (including any motion
                                  24

                                  25                        regarding the qualifications or testimony or any expert witness),

                                  26                        proposed voir dire questions, jury instructions, verdict forms and

                                  27                        excerpts from discovery that will be offered at trial (include a copy of
                                  28
                                                            the deposition testimony or admission). The parties shall submit
                                                                                 4
                                            Case 4:19-cv-03965-DMR Document 26 Filed 10/22/19 Page 5 of 7



                                                                    proposed jury instructions jointly. If there are any instructions on
                                   1

                                   2                                which the parties cannot agree, those instructions may be submitted

                                   3                                separately. The parties shall submit a jointly prepared proposed

                                   4                                form of verdict, or, if the parties cannot agree, their respective
                                   5
                                                                    proposals;
                                   6
                                                      (3)     Serve and file an exhibit setting forth the qualifications and experience for
                                   7
                                                                    each expert witness;
                                   8
                                                      (4)     Serve and file a list of each party’s exhibits by number (plaintiff) or letter
                                   9

                                  10                                (defendant), including a brief statement describing the substance and

                                  11                                purpose of each exhibit and the name of the sponsoring witness;
                                  12                  (5)     Exchange exhibits which shall be premarked (plaintiff shall use numbers;
Northern District of California
 United States District Court




                                  13
                                                                    defendant shall use letters) and tabbed; and
                                  14
                                                      (6)     Deliver two sets of all premarked exhibits to chambers (exhibits are not to
                                  15
                                                                    be filed).
                                  16

                                  17           No party shall be permitted to call any witness or offer any exhibit in its case in chief that

                                  18   is not disclosed in its pretrial statement without leave of the Court and for good cause.

                                  19           d.     By 1/4/2021, after meeting and conferring in a good faith attempt to resolve any
                                  20   objections, counsel and/or parties shall serve and file: (1) any objections to exhibits or to use of
                                  21
                                       deposition excerpts or other discovery; (2) any objections to witnesses, including the qualifications
                                  22
                                       of an expert witness; (3) any objection to proposed voir dire questions, jury instructions and
                                  23
                                       verdict forms that the parties have been unable in good faith to resolve; (4) any opposition to a
                                  24

                                  25   motion in limine. No replies shall be filed.

                                  26           e.     All motions in limine and objections shall be heard at the pretrial conference.

                                  27   6.      JURY TRIAL
                                  28
                                               a.     The attached voir dire questionnaire (or similar) shall be given or presented to the
                                                                                        5
                                            Case 4:19-cv-03965-DMR Document 26 Filed 10/22/19 Page 6 of 7



                                       venire members to be answered orally in Court. Counsel shall submit an agreed upon set of
                                   1

                                   2   additional voir dire questions to be posed by the Court. Any voir dire questions on which counsel

                                   3   cannot agree may be submitted separately. Counsel shall be allowed brief follow-up voir dire after

                                   4   the Court's questioning.
                                   5
                                               b.     The following jury instructions from the Ninth Circuit Manual of Model Civil Jury
                                   6
                                       Instructions (available on the Ninth Circuit website at www.ce9.uscourts.gov) shall be given
                                   7
                                       absent objection: 1.1-1.2, 1.6-1.14, 1.18, 2.11, 3.1-3.3. Counsel shall submit jointly an agreed
                                   8
                                       upon set of case specific instructions, using the Ninth Circuit Manual where appropriate. Do not
                                   9

                                  10   submit duplicates of those listed above. Any instructions on which counsel cannot agree may be

                                  11   submitted separately. Each requested instruction shall be typed in full on a separate page with
                                  12   citations to the authority upon which it is based and a reference to the party submitting it. A
Northern District of California
 United States District Court




                                  13
                                       second blind copy of each instruction and verdict form shall also be submitted omitting the
                                  14
                                       citation to authority and the reference to the submitting party.
                                  15
                                       7.      All documents filed with the Clerk of the Court shall list the civil case number followed by
                                  16

                                  17   the initials "DMR". One copy shall be clearly marked as a chambers copy. Chambers’ copies

                                  18   shall be three-hole punched at the left side, suitable for insertion into standard binders. In

                                  19   addition, Counsel shall email copies of all proposed jury instructions, motions in limine, forms of
                                  20   verdict and trial briefs in a standard word processing format (and not .pdf format) to
                                  21
                                       dmrpo@cand.uscourts.gov.
                                  22

                                  23           IT IS SO ORDERED.

                                  24   Dated: October 22, 2019
                                                                                         ______________________________________
                                  25                                                     DONNA M. RYU
                                                                                         United States Magistrate Judge
                                  26
                                  27

                                  28
                                                                                          6
                                             Case 4:19-cv-03965-DMR Document 26 Filed 10/22/19 Page 7 of 7




                                   1                                    JUROR QUESTIONNAIRE
                                   2                         Please stand and recite the information listed below.
                                   3
                                       1.       Name
                                   4

                                   5   2.       City of Residence
                                   6   3.       Occupational Status
                                   7
                                       4.       Organizations
                                   8
                                       5.       Hobbies
                                   9

                                  10   6.       Marital Status
                                  11   7.       Spouse’s Occupation
                                  12
Northern District of California




                                       8.       Children, Ages
 United States District Court




                                  13
                                       9.       If Juror on Another Case
                                  14

                                  15   10.      If Ever a Grand Juror

                                  16   11.      If Ever in Military
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      7
